LIMITED LIABILITY COMPANY AGREEMENT


OF


PROJECT HOLLYWOOD LLC


This Limited Liability Company Agreement (this “Agreement”) of Project Hollywood
LLC, a Delaware limited liability company (the “Company”), dated as of the 27th
day of October, 2011, is made and entered into by and between Baseline Holdings
LLC, a Delaware limited liability company (“BH”), and Hollywood Media Corp., a
Florida corporation (“Hollywood”) (each individually a “Member,” and, together,
the “Members”).


In consideration of the mutual agreements made herein, the Members hereby agree
to constitute a limited liability company pursuant to the Act as follows:


SECTION 1.                                Definitions.  As used in this
Agreement, the following terms shall have the following meanings:


1.1  “Act” means the Delaware Limited Liability Company Act, as amended from
time to time.


1.2  “Acceptance” has the meaning set forth in Section 10.1 hereof.


1.3  “Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account, increased for the amount such Member is deemed obligated to
restore pursuant to (a) the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(l) and 1.704-2(i)(5), and (b) Treasury Regulations
Sections 1.704-1(b)(2)(ii) (c), as of the end of the Company’s Fiscal Year or
other applicable period, and reduced for the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).


1.4  “Affiliate” of any Person means any other Person that, directly or
indirectly, controls or is controlled by that Person, or is under common control
with that Person; provided that BH and Hollywood shall not be deemed Affiliates
of each other for purposes of this Agreement.  For purposes of this definition,
the terms (including, with correlative meaning) “control,” “controlled by” and
“under common control with,” as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.


1.5  “Approved Sale” has the meaning set forth in Section 9.1 hereof.


1.6  “Approved Sale Agreements” has the meaning set forth in Section 9.1 hereof.


1.7  “Available Cash” means the cash of the Company available for distribution
from any source, to the extent determined by Managing Member as not reasonably
required for current or anticipated future expenses, obligations or reserves.
 
 
 

--------------------------------------------------------------------------------

 
 
1.8  “Capital Account” has the meaning set forth in Section 6.2 hereof.


1.9  “Capital Contribution” means, with respect to any Member, the money and the
initial Gross Asset Value of any other property contributed by or on behalf of
the Member to the Company pursuant to Section 6 hereof.


1.10  “Certificate” means the Certificate of Formation of the Company filed with
the Delaware Secretary of State, as the same may be amended from time to time in
accordance with the Act.


1.11  “Code” means the Internal Revenue Code of 1986, as amended.


1.12  “Depreciation” means, for each Fiscal Year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction allowed
or allowable for federal income tax purposes with respect to an asset for such
Fiscal Year or other period; provided, however, that, if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such Fiscal Year or other period bears to such beginning adjusted tax basis;
provided, further, that if the adjusted basis for federal income tax purposes of
an asset at the beginning of such Fiscal Year or other period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Managing Member; and provided,
further, that with respect to any asset to which the remedial allocation method
is applicable pursuant to Section 8.4 hereof, Depreciation with respect to such
asset shall be calculated in accordance with Treasury Regulations
Section 1.704-3(d)(2).


1.13  “Fiscal Year” means the taxable year of the Company for federal income tax
purposes.


1.14  “Gross Asset Value” means, with respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows:


(i)  the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset (computed without
taking Section 7701(g) of the Code into account) without reduction for
liabilities, as determined by the contributing Member and the Managing Member;


(ii)  if the Managing Member reasonably determines that an adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members, the Gross Asset Values of all Company assets shall be adjusted in
accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and (g) to
equal their respective gross fair market values, without reduction for
liabilities, as reasonably determined by the Managing Member, as of the
following times:  (a) a Capital Contribution (other than a de minimis Capital
Contribution) to the Company by a new or existing Member as consideration for an
interest in the Company; (b) the distribution by the Company to a Member of more
than a de minimis amount of Company assets as consideration for the redemption
of an interest in the Company;  (c) the grant of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to, or for the benefit of, the Company, or (d) the liquidation of the
Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)  the Gross Asset Value of any asset distributed to any Member shall be the
gross fair market value of such asset (computed without taking Section 7701(g)
of the Code into account) without reduction for liabilities, as reasonably
determined by the Managing Member as of the date of distribution; and


(iv)  the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to
Sections 734(b) or 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this paragraph (iv) to the extent
that the Managing Member reasonably determines that an adjustment pursuant to
paragraph (ii) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (iv).


At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company’s assets for purposes of computing Net
Profits and Net Losses.


1.15  “Majority-in-Interest of Members” means Members whose aggregate Membership
Percentage Interests exceed 50 percentage points.


1.16  “Managing Member” has the meaning set forth in Section 4.1.


1.17  “Membership Percentage Interest” means, as to any Member, the percentage
obtained by dividing the number of outstanding Units held by a Member by the
total number of Units outstanding.


1.18  “Minimum Gain” means the total gain which the Company would realize if it
sold, in a taxable disposition, each of its assets that were subject to
nonrecourse liabilities in full satisfaction of the liabilities.  In computing
such gain, only the portion of the assets’ tax bases allocated to nonrecourse
liabilities of the Company shall be taken into account.


1.19  “Necessary Actions” has the meaning set forth in Section 9.1 hereof.


1.20  “Net Profits” and “Net Losses”, respectively, shall mean for each Fiscal
Year or other applicable period, the net taxable income or loss (i.e., the
aggregate amount of all income and gain reduced by the aggregate amount of all
loss and deduction) of the Company determined in accordance with the method of
accounting followed by the Company for federal income tax purposes and
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss and deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss); provided,
however, (i) any receipts of the Company that are exempt from federal income tax
shall be added to such income or loss, (ii) any expenditures of the Company
described in Code Section 705(a)(2)(B), or treated as so described pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), shall be subtracted from such
income or loss, (iii) in lieu of depreciation, amortization and other cost
recovery deductions, there shall be taken in account Depreciation in computing
such taxable income or loss, (iv) gain or loss resulting from the disposition of
the property shall be computed by reference to the Gross Asset Value of the
property, notwithstanding that the adjusted tax basis of the property differs
from its Gross Asset Value, and (v) in the event the Gross Asset Value of any
Company asset is adjusted pursuant to paragraphs (ii) or (iii) of Section 1.14
hereof, the definition of “Gross Asset Value,” the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Net Profits and Net Losses.
 
 
3

--------------------------------------------------------------------------------

 
 
1.21  “Offer” has the meaning set forth in Section 10.1 hereof.


1.22  “Offered Units” has the meaning set forth in Section 10.1 hereof.


1.23  “Offering Member” has the meaning set forth in Section 9.2 hereof.


1.24  “Other Member” has the meaning set forth in Section 9.1 hereof.


1.25  “Permitted Transferee” means, with respect to any Member, (a) an Affiliate
of such Member, (b) any of the lawful issue of such Member, (c) the spouse or
estate of such Member, (d) any trust, partnership, custodianship or other
fiduciary account established for the exclusive benefit of such Member or
Permitted Transferee, or (e) any member, partner, stockholder or other
equityholder of such Member.


1.26  “Person” means any natural person, partnership, corporation, limited
liability company, trust, estate, association, unincorporated organization or
other entity or association.


1.27   “ROFR Member” has the meaning set forth in Section 10.1.


1.28  “Tag Notice” has the meaning set forth in Section 9.2 hereof.


1.29  “Third Party Offeree” has the meaning set forth in Section 10.1 hereof.


1.30  “Transfer” means any sale, assignment, encumbrance, hypothecation, pledge,
conveyance in trust, gift or other transfer or disposition of any kind.


1.31  “Unit” shall mean a membership interest in the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.  Formation, Purpose, Term.


2.1  Formation;  Qualification.  The Company has been formed under the laws of
the State of Delaware on the date of the filing of the Certificate with the
Delaware Secretary of State.  The Managing Member has or shall cause to be
executed, filed and published such documents and instruments with such
appropriate authorities and/or in such publications as may be necessary or
appropriate from time to time to comply with all requirements for the formation
and operation of a limited liability company in Delaware.  This Agreement is
intended to serve as a limited liability company agreement as such term is
defined in Section 18-101(7) of the Act.  The parties intend that the Company
shall be taxed as a partnership.


2.2  Name.  The business of the Company shall be conducted under the name
“Project Hollywood LLC”.  The Managing Member shall have the power to change the
name of the Company at any time.


2.3  Purposes.  The Company is organized for the purpose of transacting any and
all lawful business for which a limited liability company may be organized under
the Act.  Subject to the provisions of this Agreement, the Company shall have
the power to do any and all acts and things necessary, appropriate, advisable or
convenient for the furtherance and accomplishment of the purposes of the
Company, including, without limitation, to engage in any kind of activity and to
enter into and perform obligations of any kind necessary to or in connection
with, or incidental to, the accomplishment of the purposes of the Company, so
long as said activities and obligations may be lawfully engaged in or performed
by a limited liability company under the Act.


2.4  Powers.  The Company shall possess and may exercise all powers necessary,
convenient or incidental to the conduct, promotion or attainment of its
business, purposes or activities to the fullest extent provided in the Act.


2.5  Principal Place of Business;  Registered Office and Agent.  The principal
office of the Company shall be located at 7163 Ayrshire Lane, Boca Raton,
Florida  33496, or such other place as shall be determined by the Managing
Member.  The initial registered agent for the Company shall be The Corporation
Trust. The initial registered office of the Company in the State of Delaware
shall be 1209 Orange Street, Wilmington, Delaware 19801.


2.6  Term.  The term of the Company shall commence upon the filing of the
Certificate with the Delaware Secretary of State, and shall terminate as herein
provided.  The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate in the manner required by the
Act.


2.7  Organization Expenses.  The Company shall pay all expenses incurred in
connection with the formation and organization of the Company.  Such expenses
shall include, without limitation, fees of legal counsel, fees of a registered
agent, registration fees, filing and publication costs and other like expenses.


2.8  Unit Register; Transfer.  Units may be issued for such consideration as the
Managing Member may determine, subject to the other provisions hereof.  The
Company shall maintain a Unit register containing the names and addresses of the
holders of record of Units.  The initial Units held by the Members on the date
hereof are set forth on Exhibit A hereto.  The Managing Member shall update
Exhibit A hereto to reflect the additional Capital Contributions and Units of
Members and the admission of additional Members of the Company pursuant to
Section 6.1(b).
 
 
5

--------------------------------------------------------------------------------

 
 
2.9  Certificates for Units.  At the sole discretion of the Managing Member, the
Units may be represented by a certificate.  The exact contents of a certificate
shall be determined by the Managing Member.


SECTION 3.  Members and Members’ Interests.


3.1  Names and Number of Units Held.  The names of the Members and the number of
outstanding Units held by such Members, respectively, are set forth on Exhibit A
hereto.


3.2  Limitation on Liability.  No Member shall be liable for any debt,
obligation or liability of the Company, whether arising in contract, tort or
otherwise, except as provided by law or as specifically provided otherwise
herein.  All Persons dealing with the Company shall have recourse solely to the
assets of the Company for the payment of the debts, obligations or liabilities
of the Company.  No Member shall be required to make any contribution to the
Company by reason of any negative balance in the Member’s Capital Account nor
shall any negative balance in a Member’s Capital Account create any liability on
the part of the Member to any third party.


3.3  Business Transactions Involving a Member or Affiliate of a Member.  A
Member or its Affiliate may lend money to, provide services to and transact
other business with the Company and shall have the same rights and obligations
with respect to such matters as a Person who is not a Member or an Affiliate of
a Member; provided that the terms of such lending, services or other business
transacted shall be commercially reasonable and on an arm’s length basis, as
determined in good faith by the holders of a Majority-in-Interest of Members.


3.4  Business Opportunities.  To the fullest extent permitted by law, the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
any Member of the Company.  The Company renounces any interest or expectancy of
the Company in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to any Member.  No Member who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Company shall have any duty to
communicate or offer such opportunity to the Company, and such Member shall not
be liable to the Company or to the Members for breach of any fiduciary or other
duty by reason of the fact that such Member pursues or acquires for, or directs
such opportunity to another Person or does not communicate such opportunity or
information to the Company.  No amendment or repeal of this Section 3.4 shall
apply to or have any effect on the liability or alleged liability of any Member
for or with respect to any opportunities of which any such Member becomes aware
prior to such amendment or repeal.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 4.  Management of the Company.


4.1  Management Vested in the Managing Member; Officers.  The business and
affairs of the Company shall be managed by the Managing Member (the “Managing
Member”).  So long as BH and/or its Permitted Transferee(s) (or any further
Permitted Transferee(s)) own any Units, the Managing Member shall be BH, if it
is a Member and, if it is not a Member, BH’s designee; and otherwise the
Managing Member shall be selected by a Majority-in-Interest of Members.   The
Managing Member shall direct, manage and control the business of the
Company.  The Managing Member shall have full authority, power and discretion to
manage and control the business, affairs and properties of the Company, to make
all decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of Company business, unless
otherwise provided in the Act, the Certificate or this Agreement.  The Managing
Member may appoint such officers who shall have such power and authority as may
be specified by the Managing Member.


4.2     Powers of Managing Member.  Without limiting the generality of
Section 4.1, unless otherwise provided in the Act, the Certificate or this
Agreement, the Managing Member shall have full power and authority on behalf of
the Company to:


(a)  admit additional Members to the Company;


(b)  execute any document or instrument on behalf of the Company which is
necessary to carry out the intent and purpose of this Agreement; and


(c)  execute on behalf of the Company all agreements, instruments and documents
which are necessary or desirable to the business of the Company.


4.3  Expenses.  The Company shall reimburse the Managing Member, out of any
available funds of the Company, for reasonable out-of-pocket expenses incurred
in connection with the business of the Company (including in the Managing
Member’s capacity as the Tax Matters Partner).


4.4  Meetings of and Voting by Members.


(a)  A meeting of the Members may be called at any time by a
Majority-in-Interest of Members.  Meetings of Members shall be held at the
Company’s principal place of business.  Not less than 10 nor more than 60 days
before each meeting, the Members calling the meeting shall deliver or mail
written notice of the meeting to each Member, stating the time, place and
purpose of the meeting and indicating that it is being issued by or at the
direction of the Member calling the meeting.  A Member may waive notice of any
meeting, before or after the date of such meeting, by delivering a signed waiver
to the Company for inclusion in the minutes of the Company or by his, her or its
presence at the meeting in person or by proxy.  Members may participate in any
meeting by means of telephonic conference or similar communications equipment by
means of which all Persons participating in the meeting can hear each other or
by any other means permitted by law.  Such participation shall constitute
presence in person at the meeting.  At any meeting of Members, the presence in
person or by proxy of a Majority-in-Interest of Members shall constitute a
quorum.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  The record date for the purpose of determining the Members entitled to
notice of a Members’ meeting, for voting or the taking of any other action,
shall be the 10th day prior to the date of the meeting or action.


(c)  A Member may appoint a proxy to vote or otherwise act for the Member
pursuant to a written appointment form executed by the Member or the Member’s
duly authorized attorney-in-fact.


(d)  Any action required or permitted to be taken at a meeting of Members may be
taken without a meeting if a consent or consents in writing, setting forth the
action so taken, shall be signed by the Members having the minimum number of
votes that would be necessary to authorize or take action at a meeting.  The
record date for determining Members entitled to take action without a meeting is
the first date a Member signs a consent to such action.  Any action to be taken
by the Members shall be authorized by the consent of a Majority-in-Interest of
Members.


SECTION 5.  Accounting and Records.


5.1  Records and Accounting.  The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, at
the expense of the Company in accordance with the accounting methods elected to
be followed by the Company.  The books and records of the Company shall reflect
all Company transactions and shall be appropriate and adequate for the Company’s
business.  The Fiscal Year of the Company shall be the year ended December 31.


5.2  Access to Books and Records.  All books and records of the Company shall be
maintained at the Company’s principal place of business, and each Member, and
each Member’s duly authorized representative, shall have access to them at such
office of the Company and the right to inspect and copy them at reasonable times
for any purpose reasonably related to the Member’s interest in the
Company.  Such books and records shall include the following (copies of which
shall be delivered to a Member upon the Member’s written request):


(a)  financial reports of the Company, if any, for the most recent Fiscal Year;


(b)  a current list of the name and last known business, residence or mailing
address of each Member;


(c)  copies of the Company’s federal, state and local income tax returns and
reports, if any, for the seven most recent years;


(d)  a copy of the Certificate and all amendments thereto;


(e)  a copy of this Agreement and all amendments hereto;


(f)  copies of any written information with respect to the amount of cash and a
description and statement of the agreed value of any property or services
contributed by each Member and which each Member has agreed to contribute in the
future and the date such Member became a Member;
 
 
8

--------------------------------------------------------------------------------

 
 
(g)  minutes of every meeting of Members; and


(h)  any written consents obtained from Members for actions taken by Members
without a meeting.


5.3  Accounting Decisions.  All decisions as to accounting matters shall be made
by the Managing Member.


5.4  Tax Matters Partner; Federal Income Tax Elections.  The Managing Member
shall be the “tax matters partner” for purposes of the Code (hereinafter
referred to as the “Tax Matters Partner”) and shall notify the Members of any
audit or other matters of which it is notified or becomes aware.  The Tax
Matters Partner shall cause all income tax and information returns for the
Company to be prepared by the Company’s accountants and shall cause such tax
returns to be timely filed with the appropriate authorities.  The Company,
through the Tax Matters Partner, may make all elections for federal income tax
purposes.  All decisions as to tax elections and accounting matters shall be
made by the Tax Matters Partner.


SECTION 6.  Capital Contributions.


6.1  Capital Contributions of the Members; Additional Members; Incentive Units.


(a)  The initial Capital Contributions shall be in cash in the amount expressed
in U.S. dollars set forth on Exhibit A (“Initial Capital
Contributions”).  Subsequent contributions shall be in such amounts and may be
in cash or any type of property, including promissory notes, as may be
determined by the Managing Member.  No Member shall be required to make any
Capital Contributions to the Company other than the Initial Capital
Contributions required to be made by such Member under this Section 6.1(a).


(b)  Notwithstanding Section 6.1(a), in the event that the Managing Member
determines in good faith that additional Capital Contributions are necessary or
desirable, the Managing Member may cause the Company to issue additional Units,
and admit additional Members, on such terms as are approved by the Managing
Member, including, without limitation, that from time to time the Managing
Member may, in its discretion, request (but not require) each Member to make an
additional Capital Contribution to the Company, in accordance with such Member’s
Membership Percentage Interest or otherwise.  The Managing Member shall update
Exhibit A to reflect the additional Capital Contribution and Units of the
Members.


(c)  Without limiting the generality of the other provisions of this Agreement,
the Managing Member may, in its discretion from time to time, cause the Company
to issue Units or other interests in the Company, or options or other securities
exercisable or convertible into Units or into such other interests, in each case
having such entitlements to distributions and allocations and such other
economic and non-economic rights and obligations as the Managing Member shall
designate, on an arm’s length basis, to employee(s), officer(s), manager(s),
consultant(s) or advisor(s) of the Company, for such consideration as the
Managing Member determines in good faith (including, without limitation, the
provision of past or future services to the Company), in order to attract,
retain and/or incentivize such Person(s) to provide services to and/or promote
the success of the Company.  The Managing Member may evidence such Units or
other interests by the Managing Member’s execution of an appropriate agreement
with such Persons, which shall be considered and given effect as an amendment to
this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2  Capital Account.


(a)  A capital account (a “Capital Account”) shall be established for each
Member.  The Capital Account shall be credited with (i) the Capital
Contributions of such Member (net of liabilities relating to any contributed
property that the Company is considered to assume or take subject to under Code
Section 752), (ii) such Member’s share of Net Profits as determined pursuant to
Section 8, (iii) any items of income or gain that are taken into account in
determining capital accounts under Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) on account of any adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Section 743(b),
and (iv) the amount of any liabilities of the Company that are assumed by such
Member, other than liabilities described in Section 6.2(b)(i).


(b)  The Capital Account shall be debited by (i) the amount of cash and the
Gross Asset Value of other property distributed to such Member (net of any
liabilities relating to such distributed property that the Member is considered
to assume or take subject to under Code Section 752), (ii) such Member’s share
of Net Losses as determined pursuant to Section 8, (iii) any items of loss that
are taken into account in determining capital accounts under Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) on account of Code Section 734(b) or Code
Section 743(b) adjustments to the tax basis of Company assets, and (iv) the
amount of any liabilities of such Member that are assumed by the Company, other
than liabilities described in Section 6.2(a)(i).


In the event the Gross Asset Value of Company assets is adjusted under the
provisions of the definition thereof in Section 1, the Capital Accounts of the
Members shall be adjusted to reflect the aggregate net adjustment as if the
Company recognized Net Profits or Net Losses equal to the amount of such
aggregate net adjustment and such Net Profits or Net Losses were allocated to
the Members pursuant to Section 8.1 of this Agreement.  The foregoing provisions
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Sections 1.704-1(b) and 1.704-2 and shall be applied in a
manner consistent with such Regulations.


(c)  Upon the transfer of an interest of a Member in the Company in accordance
with the terms of this Agreement (x) if such transfer does not cause a
termination of the Company within the meaning of Code Section 708(b)(1)(B), the
Capital Account of the transferor Member that is attributable to the transferred
interest shall be carried over to the transferee Member and, if the Company has
a Code Section 754 election in effect, the Capital Account shall not be adjusted
to reflect any adjustment under Code Section 743, or (y) if such transfer causes
a termination of the Company within the meaning of Code Section 708(b)(1)(B),
the income tax consequences of such termination shall be governed by the
relevant provisions of Subchapter K of Chapter 1 of the Code and the Regulations
promulgated thereunder, and the initial Capital Accounts of the Members in the
new limited liability company resulting from such termination (which for all
other purposes shall continue to be the Company) shall be determined in
accordance with the Treasury Regulation Sections 1.704-1(b)(2)(iv)(d), (e), (f),
(g) and (l) under Code Section 704(b) and thereafter in accordance with this
Section 6.2.
 
 
10

--------------------------------------------------------------------------------

 
 
6.3  Return of Contributions.  Except as otherwise expressly provided herein, no
Member shall be entitled to withdraw or demand a refund or return of any Capital
Contributions or any interest thereon.


6.4  Deposit and Use of Company Funds.  Upon formation of the Company, all cash
Capital Contributions shall be transferred to a separate Company account or
accounts in such banks or other financial institutions as may be selected by the
Managing Member.  Such account or accounts shall be maintained in the name of or
for the benefit of the Company.  Thereafter, all revenues, bank loans, proceeds
and other receipts shall be deposited and maintained in such account or
accounts, which may or may not bear interest, and all expenses, costs and
similar items payable by the Company shall be paid from such accounts.  The
Company’s funds, including, but not limited to, the Members’ cash Capital
Contributions, Company revenue and the proceeds of any borrowing by the Company,
may be invested as the Managing Member, in its sole discretion, shall deem
advisable.  Any interest or other income generated by such deposits or
investments shall be considered part of the Company’s account.  Company funds
from any of the various sources mentioned above may be commingled with other
Company funds, but not with the separate funds of any other Person, and may be
withdrawn, expended and distributed as authorized by the terms and provisions of
this Agreement.


6.5  No Third-Party Beneficiary Rights.  Notwithstanding the provisions of
Section 18-502(b) of the Act, the provisions of this Section 6 are not intended
to be relied upon by and are not for the benefit of any creditor or any other
Person (other than a Member, the Managing Member and the Indemnified Persons, in
its capacity as such) to whom any debts, liabilities or obligations are at any
time owed by (or who otherwise has any claim against) the Company or any of the
Members; and no such creditor or other Person shall obtain any right under any
of such provisions or shall by reason of any of such provisions make any claim
in respect of any debt, liability or obligation (or otherwise) against the
Company or any of the Members.


SECTION 7.  Distributions.


7.1  Non-Liquidating Distributions.  Distributions of Available Cash by the
Company to the Members shall be made at the times and in the aggregate amounts
determined by the Managing Member.  Except as provided in Section 7.2 and
subject to any amendments made to this Agreement pursuant to Section 6.1(c),
distributions of Available Cash shall be made to the Members in proportion to
their Membership Percentage Interests.


7.2  Capital Account Limitation; Liquidation.  Upon the liquidation of the
Company, or any Member’s interest in the Company, liquidation proceeds, if any,
shall be distributed in accordance with the provisions of Section 10.4 hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
7.3  Certain Terms.  For purposes of this Agreement, (x) the term “liquidation
of the Company” shall mean either (a) a termination of the Company, which shall
be deemed to occur, for purposes of this Section 7.3, on the date upon which the
Company ceases to be a going concern and is continued in existence solely to
wind up its affairs, or (b) a termination of the Company pursuant to
Section 708(b)(1)(A) of the Code; and (y) the term “liquidation of a Member’s
interest in the Company” shall mean the termination of Member’s entire interest
in the Company effected by a distribution, or a series of distributions, by the
Company to the Member.


7.4  Withholding.  If the Managing Member determines that the Code requires the
Company to withhold any tax with respect to a Member’s distributive share of
income, gain, loss, deduction or credit or any distributions, the Managing
Member shall cause the Company to withhold and pay such tax.  All amounts
required to be withheld from or with respect to (or paid as income tax or
estimated tax with respect to or on behalf of) any Member pursuant to Section
1446 of the Code or any other provision of federal, state, or local tax law
shall be treated as amounts actually distributed to such Member for all purposes
under this Agreement.  If the Managing Member determines that the Company would
not, at the time such withholding (or payment) is required, have sufficient
liquid assets to satisfy such withholding (or payment) obligation out of amounts
at that time otherwise distributable to such Member, the Member as to which
withholding (or payment) applies shall, promptly upon demand by the Managing
Member, contribute cash to the Company in an amount sufficient to satisfy such
withholding (or payment) obligation.


SECTION 8.  Allocations.


8.1  General Allocations of Net Profits and Net Losses.  Except as otherwise
provided in Section 8.2, Net Profits and Net Losses with respect to each Fiscal
Year or applicable portion thereof shall be allocated to the Members in
accordance with their respective Membership Percentage Interests.


8.2  Special Allocations.  Notwithstanding anything in this Agreement to the
contrary:


(a)  No Member shall be allocated any item of loss or deduction to the extent
said allocation shall cause or increase any deficit in said Member’s Adjusted
Capital Account.  If any Member with a deficit in its Adjusted Capital Account
unexpectedly receives any adjustment, allocation or distribution described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), then Company
items of income and gain shall be specially allocated to such Member in an
amount and manner sufficient to eliminate the deficit in said Member’s Adjusted
Capital Account created by such adjustment, allocation or distribution as
quickly as possible.  The Members intend that the provisions set forth in this
clause shall constitute a “Qualified Income Offset” as described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d).


(b)  The following provisions shall be applicable beginning in the first taxable
year in which the Company has “nonrecourse deductions” as defined in Treasury
Regulations Section 1.704-2(b)(1):
 
 
12

--------------------------------------------------------------------------------

 
 
(i)  All nonrecourse deductions (as defined in Treasury Regulations
Section 1.704-2(b)(1)) shall be charged to the Capital Accounts of the Members
in proportion to their respective Membership Percentage Interests.


(ii)  If in any Fiscal Year of the Company there is a net decrease in Minimum
Gain, then each Member with a share of Minimum Gain (as determined in accordance
with Treasury Regulations Section 1.704-2(g)(1)) as of the beginning of such
year shall be allocated items of income and gain for such Fiscal Year (and, if
necessary, for succeeding years), equal to that Member’s share of the net
decrease in Minimum Gain (determined in accordance with Treasury Regulations
Section 1.704-2(g)(2)).  In allocating the income and gain pursuant to the
previous sentence, gains recognized from the disposition of Company assets
subject to nonrecourse liabilities of the Company shall be allocated first to
the extent of the decrease in Minimum Gain attributable to the disposition of
said asset.  Thereafter, any income and gain to be allocated shall consist of a
pro rata amount of other Company income and gain for that year.  The Members
intend that this clause (ii) shall constitute a “Minimum Gain Chargeback” as set
forth in Treasury Regulations Section 1.704-2(f).


(iii)  If any Member bears the “economic risk of loss” (within the meaning of
Treasury Regulations Section 1.752-2) with respect to any nonrecourse loan of
the Company, then (A) the losses, deductions or Section 705(a)(2)(B)
expenditures that are attributable to such nonrecourse loan for any Fiscal Year
or other period shall be allocated to the Members who bear the burden of such
economic risk of loss in accordance with Treasury Regulations
Section 1.704-2(i), and (B) if in any taxable year there is a net decrease in
Partner Nonrecourse Debt Minimum Gain (as defined in Treasury Regulations
Section 1.704-2(i)(2)) (as determined in accordance with Treasury Regulations
Section 1.704-2(i)(4)) attributable to such nonrecourse loan, each Member with a
share of Partner Nonrecourse Debt Minimum Gain attributable to such nonrecourse
loan (as determined in accordance with Treasury Regulations
Section 1.704-2(i)(5)) as of the beginning of the year shall be allocated items
of income and gain for the year (and, if necessary, for succeeding years), equal
to that Member’s share of the net decrease in the Partner Nonrecourse Debt
Minimum Gain (as determined in accordance with Treasury Regulations
Section 1.704-2(i)(4)).


8.3  Regulatory Provisions.  The provisions of Section 8.2 (collectively, the
“Regulatory Provisions”) are intended to comply with certain requirements of the
Treasury Regulations.  It is the intent of the Members that, to the extent
possible, all allocations pursuant to the Regulatory Provisions shall be offset
either with other allocations pursuant to the Regulatory Provisions or, if
necessary, with curative allocations of other items of income, gain, loss or
deduction pursuant to this Section 8.3.  Therefore, notwithstanding any other
provision of this Agreement, other than the Regulatory Provisions, allocations
pursuant to the Regulatory Provisions shall be taken into account in allocating
other items of income, gain, expense or loss among the Members so that, to the
extent possible, the net amount of such allocations of other items and the
allocations pursuant to the Regulatory Provisions to each Member are equal to
the net amount that would have been allocated to such Member if the Regulatory
Provisions were not part of this Agreement.  In applying this Section 8.3, there
shall be taken into account (a) future allocations under
Section 8.2(b)(ii) that, although not yet made, are likely to offset other
allocations previously made under Section 8.2(b)(i), and (b) future allocations
under Section 8.2(b)(iii)(B) that, although not yet made, are likely to offset
other allocations previously made under Section 8.2(b)(iii)(A).
 
 
13

--------------------------------------------------------------------------------

 
 
8.4  Code Section 704(c) Allocations.  Notwithstanding any other provision in
this Section 8, in accordance with Code Section 704(c) and the Treasury
Regulations promulgated thereunder, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Gross Asset Value on the date of contribution.


If, under Treasury Regulations Section 1.704-1(b)(2)(iv)(f), Company property
that has been revalued is properly reflected in the Capital Accounts and on the
books of the Company at a Gross Asset Value that differs from the adjusted tax
basis of such property, then depreciation, depletion, amortization and gain or
loss with respect to such property shall be shared among the Members in a manner
that takes account of the variation between the adjusted tax basis of such
property and its Gross Asset Value in the same manner as variations between the
adjusted tax basis and Gross Asset Value of property contributed to the Company
are taken into account (as provided in the preceding paragraph) in determining
the Members’ shares of tax items under Section 704(c) of the Code.


Allocations pursuant to this Section 8.4 are solely for purposes of federal,
state and local taxes.  As such, they shall not affect or in any way be taken
into account in computing a Member’s Capital Account or share of profits, losses
or other items of distributions pursuant to any provision of this Agreement.


8.5  Other Allocation Rules.


(a)  Except as may otherwise be provided herein, whenever a proportionate part
of Net Profits or Net Losses of the Company is credited or charged to a Member’s
Capital Account for any Fiscal Year, every item of income gain, loss, or
deduction entering into the computation thereof shall be considered either
credited or charged, as the case may be, and every item of credit or
tax  preference related thereto and applicable to such Fiscal Year shall be
allocated to, such Capital Account in the same proportion.  Upon any change in
the relative interests of the Members in the Company, whether by reason of the
admission or withdrawal of a Member, the transfer by any Member of all or any
part of its interest, or otherwise, the Members’ shares of all Company items
shall be determined by reference to any method acceptable under the Treasury
Regulations under Section 706 of the Code, as determined by the Managing Member.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)  Interim Allocations Due to Membership Percentage Interest Adjustments.  In
the event of a change in the Membership Percentage Interests during any Fiscal
Year or a transfer of an interest in the Company in accordance with the terms of
this Agreement, the Company’s Net Profit and Net Loss shall be allocated among
the Members for the periods before and after the change or transfer pursuant to
an interim closing of the books.  This Section 8.5(b) shall apply both for
purposes of computing a Member’s Capital Account and for federal income tax
purposes.


SECTION 9.  Drag-Along and Tag-Along.


9.1  Drag-Along.  In the event that BH and/or any of its Permitted Transferee(s)
(and/or any further Permitted Transferee(s)) who, collectively, constitute a
Majority-in-Interest of Members, agree(s) to (a) sell all of his, her or its
Units; (b) vote in favor of a merger or consolidation involving the Company; or
(c) vote in favor of the sale of all or substantially all of the Company’s
assets (each an “Approved Sale”), in each case to a third party purchaser or
purchasers, other than its Permitted Transferee, in a single transaction or
series of related transactions, then, upon the written request of such
Majority-in-Interest of Members, the other Members (the “Other Members”) shall:
(i) consent to, vote for and raise no objections against the Approved Sale or
the process pursuant to which the Approved Sale was arranged, (ii) waive any
dissenters’, appraisal and similar rights with respect to the Approved Sale, and
(iii) if the Approved Sale is a sale of Units, agree to sell all of their Units
on the terms and conditions of the Approved Sale, provided that such sale
obligation shall only apply if the terms and conditions of the Approved Sale
with respect to such Other Member, in its capacity as a Member, are the same in
all material respects as the terms and conditions applicable to BH, in its
capacity as a Member.  Each Other Member shall take all necessary and reasonably
desirable actions in connection with the consummation of any such Approved Sale,
including without limitation the execution of such agreements and instruments
and other actions reasonably necessary (the “Necessary Actions”) to: (x)
cooperate in good faith with the purchaser in such Approved Sale to provide
access and information as may be reasonably requested by the purchaser; (y)
provide the representations, warranties, indemnities, covenants, conditions,
escrow agreements and other provisions and agreements (collectively, the
“Approved Sale Agreements”) relating to such Approved Sale (provided that in no
event shall any Other Member’s liability with respect to such Approved Sale
Agreements exceed the consideration distributed to such Other Member in the
Approved Sale, except in the event of fraud, bad faith or willful misconduct by
such Other Member and except as may be otherwise agreed to by such Other Member
in such Approved Sale Agreements); and (z) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Sale such that all
Members shall receive the same proportion of the aggregate consideration from
such Approved Sale that such holder would have received if such aggregate
consideration had been distributed by the Company in a complete dissolution of
the Company.  As security for the performance of each Other Member’s obligations
pursuant to this Section 9.1, each Other Member hereby grants to the Managing
Member (and its designee), with full power of substitution and resubstitution,
an irrevocable proxy to vote all of such Other Member’s Units, at all meetings
of the Members of the Company held or taken after the date of this Agreement
with respect to an Approved Sale, or to execute any written consent in lieu
thereof, and hereby irrevocably appoints the Managing Member (and its designee),
with full power of substitution and resubstitution, as such Other Member’s
attorney-in-fact with authority, to the extent constituting Necessary Actions,
to sign any documents with respect to any such vote or any actions by written
consent of such Other Member taken after the date of this Agreement.  This proxy
shall be deemed to be coupled with an interest and shall be irrevocable.
 
 
15

--------------------------------------------------------------------------------

 
 
9.2  Tag-Along.  Subject to Section 9.1 above and Section 10.1 below, if a
Member (an “Offering Member”) proposes to Transfer any Units to a third party
purchaser or purchasers, other than its Permitted Transferee, in a single
transaction or series of related transactions (a “Proposed Transfer”), each
other Member shall have the right to participate in such sale on a pro rata
basis, on the same terms and conditions, and for the same type and amount of
consideration, applicable to the Proposed Transfer.  The Offering Member’s
obligation under this Section 9.2 to afford the other Members or cause the other
Members to be afforded, the rights referred to herein, shall be discharged if
the other Members are given written notice pursuant to this Section 9.2 (the
“Tag Notice”) which allows such other Members 30 days to avail themselves of
such rights by a written reply.  If any such other Member fails to deliver a
written response to the Tag Notice within such 30 day period, he, she or it
shall be presumed to have elected not to sell its Units.  The Offering Member
shall be required to include (or cause to be included) in the Proposed Transfer
the Units of any Member who avails itself of his, her or its right to tag along
pursuant to this Section 9.2, on the same terms and conditions, and for the same
type and amount of consideration applicable to the Proposed Transfer, and the
inclusion of such Member, on a pro rata basis, shall be a condition precedent to
the closing of the Transfer.


SECTION 10.  Transfer of Units; Withdrawal; Additional Members.


10.1  Right of First Refusal.  No Member (an “ROFR Member”), other than BH and
its Permitted Transferees (and further Permitted Transferees), may Transfer all
or any of its Units to any Person, other than to a Permitted Transferee, except
in accordance with this Section 10.1.  If an ROFR Member obtains from a third
party (the “Third Party Offeree”) a bona fide offer for the ROFR Member to
Transfer all or any part of its Units to such third party (the “Offer”), and the
ROFR Member desires to accept the Offer, then the ROFR Member shall submit a
copy of the Offer in writing to BH and the Company, which writing shall specify
the number of Offered Units proposed to be Transferred and the terms and
conditions, including price, of the proposed Transfer.  First BH, and then the
Company, shall have the right to purchase, in the aggregate, all (but not less
than all) of the Offered Units on the same terms and conditions specified in the
Offer.


(a)  If BH or the Company desires to purchase any or all of the Offered Units on
the same terms and conditions specified in the Offer, BH and/or the Company, as
the case may be, shall deliver its acceptance (an “Acceptance”) to the ROFR
Member, which Acceptance shall confirm that it desires to purchase any or all of
the Offered Units and the number of Units it desires to purchase, at the address
set forth in the Offer 20 days after the date the ROFR Member sent a copy of the
Offer to BH and the Company pursuant to this Section 10.1.  If BH and the
Company elect to purchase, in the aggregate, all (but not less than all), of the
Offered Units, the closing of the sale of the Offered Units pursuant to this
Section 10.1 shall be made at the offices of the Company on the 30th day
following the expiration of the 20-day period described above (or if such 30th
day is not a business day, then on the next succeeding business day).  Payment
for the Offered Units shall be made as provided in the Offer or by wire
transfer.  To the extent that BH and the Company desire to purchase an aggregate
number of Offered Units that exceeds the actual number of Offered Units, the
number of Offered Units available to the Company shall be reduced.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)  If BH and/or the Company do not elect to purchase all of the Offered Units,
then the Offered Units may be Transferred by the ROFR Member to the Third Party
Offeree at any time within 120 days after the date the Company sent a copy of
the Offer to BH and the Company pursuant to this Section 10.1.  Any such
Transfer shall be upon terms and conditions, including price, no more favorable
to the Third Party Offeree than those specified in the Offer.  Any Offered Units
not sold within such 120-day period shall continue to be subject to the
requirements of a prior offer pursuant to this Section 10.1.


10.2  Admission to Membership.  From and after the date of the formation of the
Company, any Person may become an additional Member with the consent of, and
upon such terms (including the capital contribution to be made and the
Membership Percentage Interest to be received) as may be determined by, the
Managing Member.  Upon the admission of an additional Member, Exhibit A annexed
hereto shall be amended to reflect each Member’s revised ownership interest.  No
additional Member shall become a Member until such additional Member shall have
become a party to, and adopted all of the terms and conditions of, this
Agreement.


10.3  Dissolution of the Company.  The Company shall be dissolved, its assets
disposed of and its affairs wound up upon the first to occur of the following:


(a)  a determination by the unanimous written consent of all the Members that
the Company should be dissolved;


(b)  the sale of all or substantially all of the assets of the Company;


(c)  the entry of a decree of judicial dissolution under Section 18-802 of the
Act; or


(d)  at such earlier time as may be required by applicable law.


10.4  Distribution of Assets.


(a)  If the Company is dissolved and its affairs are to be wound up, the
Managing Member shall, subject to any amendments made to this Agreement pursuant
to Section 6.1(c), (1) sell or otherwise liquidate all of the Company’s assets
as promptly as practicable (except to the extent the Managing Member may
determine to distribute any assets to the Members in kind in which case such
assets shall be distributed to the Members on a pro rata basis to the extent
reasonably practicable), (2) allocate any Net Profits or Net Losses resulting
from such sales to the Members’ Capital Accounts in accordance with Section 8
hereof, (3) discharge all liabilities of the Company (other than liabilities to
Members), whether by payment or the making of reasonable provision for payment
thereof, including all costs relating to the dissolution, winding up and
liquidation and distribution of assets, (4) establish such reserves as may be
reasonably necessary to provide for contingent, conditional and unmatured
liabilities of the Company (for purposes of determining the Capital Accounts of
the Members, the amounts of such reserves shall be deemed to be an expense of
the Company), (5) discharge any liabilities of the Company to the Members other
than on account of their interests in the Company capital or profits, and
(6) distribute the remaining assets to the Members in proportion to their
Membership Percentage Interests.  The Company’s assets shall be distributed to
the Members, either in cash or in kind, as determined by the Managing  Member,
with any assets distributed in kind being valued for this purpose at the fair
market value as determined pursuant to Section 10.4(b) and treated, for these
purposes, as if sold at such values and the resulting gain or loss allocated
among the Members and adjusting their Capital Account balances, so that
liquidation proceeds shall be distributed in accordance with each Member’s
positive Capital Account balance within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(b).  Any such distributions to the Members in respect
of their Capital Accounts shall be made in accordance with the time requirements
set forth in Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2).
 
 
17

--------------------------------------------------------------------------------

 
 
(b)  If any assets of the Company are to be distributed in kind, the net fair
market value of such assets as of the date of dissolution shall be determined by
independent appraisal or by agreement of the Members.


(c)  Notwithstanding anything to the contrary in this Agreement, upon a
liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g), if any Member has a negative Capital Account
(after giving effect to all contributions, distributions, allocations and other
Capital Account adjustments for all taxable years, including the year during
which such liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company, and the negative balance of such
Member’s Capital Account shall not be considered a debt owed by such Member to
the Company or to any other Person for any purpose whatsoever.


(d)  Upon completion of the winding up, liquidation and distribution of the
assets, the Company shall be deemed terminated.


(e)  The Members shall comply with any applicable requirements of applicable law
pertaining to the winding up of the Company and the final distribution of its
assets.


10.5  Filing of Certificate of Cancellation.


(a)  Upon the dissolution and complete winding up of the Company, a Certificate
of Cancellation shall be filed with the Delaware Secretary of State.


(b)  Upon the filing of the Certificate of Cancellation, the existence of the
Company shall cease, except for the purpose of suits, other proceedings and
appropriate action as provided in the Act.  The Managing Member shall have
authority to distribute any Company property discovered after dissolution,
convey real estate and take such other action as may be necessary on behalf of
and in the name of the Company.


10.6  Return of Contributions Non-recourse to Other Members.  Except as provided
by law, upon dissolution, each Member shall look solely to the assets of the
Company for the return of his, her or its Capital Contributions.  If the Company
property remaining after the payment or discharge of the debts and liabilities
of the Company is insufficient to return the cash or other property contributed
by one or more Members, such Member or Members shall have no recourse against
any other Member.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 11.  Indemnification.


(a)  To the fullest extent permitted by law, the Company shall indemnify, defend
and hold harmless each Member (including the Tax Matters Partner in such
Member’s capacity as such) and the Managing Member, and each such Member’s
officers, directors, managers, partners, members, stockholders, employees,
accountants, counsel and agents, and the employees, officers and agents of the
Company (each of the foregoing, an “Indemnified Person”) from and against any
liability, loss or damage incurred by an Indemnified Person by reason of any act
performed or omitted to be performed by the Indemnified Person in connection
with the business of the Company and from liabilities or obligations of the
Company imposed on such Indemnified Person by virtue of such Indemnified
Person’s position with the Company; provided that the Indemnified Person has met
the standard of conduct for indemnification set forth in Section 11(b); and
provided further, that indemnification under this Section 11 shall be
recoverable only from the assets of the Company and not from any assets of the
Members.  The Company shall pay for or reimburse the reasonable expenses
incurred by an Indemnified Person in connection with any such proceeding in
advance of final disposition thereof if (i) the Indemnified Person furnishes the
Company a written affirmation of the Indemnified Person’s good faith belief that
it has met the standard of conduct for indemnification described in Section
11(b), and (ii) the Indemnified Person furnishes the Company a written
undertaking to repay the advance if it is ultimately determined by a final
ruling of a court of competent jurisdiction that cannot be appealed that such
Indemnified Person did not meet such standard of conduct.  The undertaking
described in clause (ii) above must be a general obligation of the Indemnified
Person, subject to such reasonable limitations as the Company may permit, but
need not be secured and may be accepted without reference to financial ability
to make repayment.  The Company shall indemnify an Indemnified Person, to the
extent he, she or it is successful, on the merits or otherwise, in the defense
of any such proceeding, as a matter of right, against reasonable expenses
incurred by the Indemnified Person in connection with the proceeding without the
requirement of a determination as set forth in Section 11(c).  Upon demand by an
Indemnified Person for indemnification or advancement of expenses, as the case
may be, the Company shall expeditiously determine whether the Indemnified Person
is entitled thereto in accordance with this Section 11.  The indemnification and
advancement of expenses provided for under this Section 11 shall be applicable
to any proceeding arising from acts or omissions occurring before or after the
adoption of this Section 11.


(b)  Indemnification of an Indemnified Person is permissible under this Section
11 only if (i) such Person reasonably believed that it conducted himself,
herself or itself in good faith; (ii) such Person reasonably believed that his,
her or its conduct was not opposed to the Company’s interest and was within the
authority delegated to him, her or it by this Agreement or by the Members (or in
the case of inaction by the Indemnified Person, such Person did not intend its
inaction to be harmful or opposed to the interests of the Company); (iii) in the
case of any criminal proceeding, such Person had no reasonable cause to believe
his, her or its conduct was unlawful; (iv) such Person is not adjudged in any
such proceeding by judgment, order or conviction to have failed to meet the
standard of conduct described in this Section 11(b); and (v) such Person acted
without fraud or willful misconduct.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)  An Indemnified Person who is a party to a proceeding may apply for
indemnification from the Company to the court, if any, conducting the proceeding
or to another court of competent jurisdiction.  On receipt of an application,
the court, after giving notice the court considers necessary, may order
indemnification if it determines:


(i)  in a proceeding in which the Indemnified Person, to the extent he, she or
it is successful, on the merits or otherwise, the Indemnified Person is entitled
to indemnification under this Section 11, in which case the court shall order
the Company to pay the Indemnified Person its reasonable expenses incurred to
obtain such court ordered indemnification; or


(ii)  the Indemnified Person is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not the
Indemnified Person met the standard of conduct set forth in Section 11(b).


(d)  Nothing contained in this Section 11 shall limit or preclude the exercise
or be deemed exclusive of any right under the law, by contract or otherwise,
relating to indemnification of or advancement of expenses to any Person who is
or was an Indemnified Person or is or was serving at the Company’s request as a
member, director, officer, partner, manager, trustee, employee, or agent of
another entity.  Nothing contained in this Section 11 shall limit the ability of
the Company to otherwise indemnify or advance expenses to any Person.  It is the
intent of this Section 11 to provide indemnification to Indemnified Persons to
the fullest extent now or hereafter permitted by the law.  Indemnification shall
be provided in accordance with this Section 11 irrespective of the nature of the
legal or equitable theory upon which a claim is made, including, without
limitation, negligence, breach of duty, mismanagement, waste, breach of
contract, breach of warranty, strict liability, violation of federal or state
securities law, violation of the Employee Retirement Income Security Act of
1974, as amended, or violation of any other state or federal law or violation of
any law of any other jurisdiction.


(e)  For purposes of this Section 11:


(i)  The term “expenses” includes all direct and indirect costs (including,
without limitation, counsel fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees and all other
disbursements or out of pocket expenses) actually incurred in connection with
the investigation, defense, settlement or appeal of a proceeding or establishing
or enforcing a right to indemnification under this Section 11, applicable law or
otherwise.


(ii)  The term “liability” means the obligation to pay a judgment, settlement,
penalty, fine, excise tax (including an excise tax assessed with respect to an
employee benefit plan), or reasonable expenses incurred with respect to a
proceeding.
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)  The term “party” includes a Person who was, is or is threatened to be
made, a named defendant or respondent in a proceeding.


(iv)  The term “proceeding” means any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative and
whether formal or informal.


(f)  The Company may purchase and maintain insurance for its benefit, the
benefit of any Person who is entitled to indemnification under this Section 11,
or both, against any liability asserted against or incurred by such Person in
any capacity or arising out of such Person’s service with the Company, whether
or not the Company would have the power to indemnify such Person against such
liability.


SECTION 12.  Exculpation.


12.1  Exculpation Generally.


(a)  No Indemnified Person shall be liable to the Company or any other
Indemnified Person for any loss, damage or claim incurred by reason of any act
or omission performed or omitted by such Indemnified Person in good faith on
behalf of the Company and in a manner reasonably believed to be within the scope
of authority conferred on such Indemnified Person by this Agreement, except that
an Indemnified Person shall be liable for any such loss, damage or claim
incurred by reason of such Indemnified Person’s fraud or willful misconduct.


(b)  An Indemnified Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected by or on behalf of the Company, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits, losses or net cash flow or any other facts
pertinent to the existence and amount of assets from which distributions to
Members might properly be paid.


12.2  Fiduciary and Other Duties.


(a)  An Indemnified Person acting under this Agreement shall not be liable to
the Company or to any other Indemnified Person for his, her or its good faith
reliance on the provisions of this Agreement.  The provisions of this Agreement,
to the extent that they restrict the duties (including fiduciary duties) and
liabilities of an Indemnified Person otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Indemnified Person.


(b)  Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and will, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 13.  Representations and Warranties.


13.1  Member Representations.  Each Member hereby represents and warrants to,
and covenants and agrees with, the Company as follows:


(a)  The Units have been or will be acquired for his, her or its own account (or
for a separate account managed by such Member) for investment.  He, she or it
intends to hold such securities acquired indefinitely and he, she or it is not
purchasing such securities with a view toward distribution in a manner which
would require registration under the Securities Act of 1933, as amended (the
“Securities Act”), and he, she or it does not presently have any reasons to
anticipate any change in his, her or its circumstances or other particular
occasion or event which would cause he, she or it to sell such securities for
which he, she or it hereby acquires.  Such Member recognizes that the Units have
not been registered under the Securities Act, in reliance upon an exemption from
such registration and agrees that he, she or it shall not Transfer or offer for
Transfer his, her or its Units, in whole or in part (i) in the absence of an
effective registration statement covering such Transfer, pledge or
hypothecation, or if an exemption from registration is applicable, upon receipt
by the Company of an opinion of counsel reasonably acceptable to the Company and
his, her or its counsel, and (ii) except in compliance with all applicable
provisions of this Agreement.


(b)  Such Member’s authorization, execution, delivery and performance of this
Agreement and any related agreements do not conflict with any other agreement or
arrangement to which that Member is a party or by which he, she or it is bound.


(c)  Such Member has all requisite power and authority and, with respect to
Members who are individuals, legal capacity, to execute and deliver this
Agreement, to perform his, her or its obligations under this Agreement, and to
consummate the transactions contemplated by this Agreement.  With respect to
Members which are not individuals, the execution, delivery and performance of
this Agreement by such Member have been duly authorized and approved by its
board of directors (or similar governing body), and no other entity or
stockholder action or proceeding on the part of such Member or such Member’s
stockholders is necessary to authorize the execution, delivery and performance
of this Agreement.  This Agreement has been duly executed and delivered by such
Member and, assuming the due execution of this Agreement by each of the other
Members party hereto, this Agreement constitutes a valid and binding obligation
of such Member, enforceable against such Member in accordance with its terms,
except to the extent that such enforceability may be subject to, and limited by,
applicable bankruptcy, insolvency, reorganization, moratorium, receivership and
similar laws affecting the enforcement of creditors’ rights generally, and
general equitable principles.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 14.  Miscellaneous.


14.1  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed given when (a) delivered by hand,
(b) transmitted by telecopier (and confirmed by return facsimile) or
(c) delivered, if sent by Express Mail, Federal Express or other express
delivery service, or registered or certified mail, return receipt requested, to
the addressee at the address for such Member on Exhibit A hereto (or to such
other addresses or telecopier number as a party may specify by notice given to
the other party pursuant to this provision).


14.2  Amendments.  Except as otherwise provided herein, this Agreement may not
be amended, modified or revised, in whole or in part, unless in a writing signed
by a Majority-in-Interest of Members; provided that no such amendment,
modification or revision may materially and adversely effect any rights
hereunder of any Member who has not consented thereto.  For the avoidance of
doubt, the foregoing shall not be construed to restrict or otherwise limit the
right of the Managing Member to amend this Agreement in accordance with Section
6.1(c) hereof.


14.3  Binding Effect.  The provisions of this Agreement and any amendments or
modifications hereto shall be binding upon and inure to the benefit of the
parties hereto, their respective personal representatives, heirs, successors and
permitted assigns.


14.4  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


14.5  Headings.  All headings contained in this Agreement are inserted as a
matter of convenience and for ease of reference only and shall not be considered
in the construction or interpretation of any provision of this Agreement.


14.6  Exhibits.  All exhibits annexed hereto are expressly made a part of this
Agreement, as fully as though completely set forth herein, and all references to
this Agreement herein or in any of such exhibits shall be deemed to refer to and
include all such exhibits or schedules.


14.7  Terms.  Common nouns and pronouns shall be deemed to refer to masculine,
feminine, neuter, singular or plural, as the identity of the Person or Persons
may require.


14.8  Severability.  Each provision hereof is intended to be severable.  If any
term or provision is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of this
Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
14.9  Entire Agreement.  This Agreement, including all Exhibits hereto,
constitutes the entire agreement of the parties hereto with respect to the
matters hereof and supersedes any prior oral and written understandings or
agreements.


14.10  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


14.11  Jurisdiction; Venue; Service of Process.


(a)  Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Florida or the United States District Court located in the State of
Florida for the purpose of any action between or among the parties arising in
whole or in part under or in connection with this Agreement, (ii) hereby waives
to the extent not prohibited by applicable law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (iii) hereby agrees not to commence any such action other than
before one of the above-named courts.  Notwithstanding the previous sentence a
party may commence any action in a court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.


(b)  Any action brought by any party or any of its Affiliates arising in whole
or in part under or in connection with this Agreement may only be instituted in
a federal or state court in the State of Florida, and each party waives any
claim or objection that it may now or hereafter have to the laying of venue of
any such proceeding, and agrees not to assert that venue should properly lie in
any other location.


(c)  Each party hereby (i) consents to service of process in any action between
or among the parties arising in whole or in part under or in connection with
this Agreement in any manner permitted by Delaware law, (ii) agrees that service
of process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 14.1 above, shall constitute good and valid service of process in any
such action and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.


14.12  Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY SHALL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN OR AMONG
THEM RELATING TO THIS AGREEMENT AND THAT ANY SUCH PROCEEDING SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
 
24

--------------------------------------------------------------------------------

 
 
14.13  No Waiver.  No course of dealing between the Company and any Member, and
no delay by the Company in exercising any right, power or remedy, shall operate
as a waiver or otherwise prejudice the exercise by the Company of that right,
power or remedy against that Member or any other Member.


14.14   No Partnership Intended for Nontax Purposes. Except for tax purposes,
(a) the Members have formed the Company under the Act, and expressly do not
intend hereby to form a partnership, either general or limited, (b) the Members
do not intend to be partners to one another, or partners as to any third party,
and (c) to the extent any Member, by word or action, represents to another
Person that any Member is a partner or that the Company is a partnership, the
Member making such wrongful representation shall be liable to any other Members
who incur personal liability by reason of such wrongful representation.


14.15  Waiver of Partition.  Each Member agrees that irreparable damage would be
done to the Company if any Member brought an action in court to dissolve the
Company.  Accordingly, each Member agrees that he, she or it shall not, either
directly or indirectly, take any action to require partition or appraisal of the
Company or of any of the assets or properties of the Company, and
notwithstanding any provisions of this Agreement to the contrary, each Member
(and his, her or its successors and assigns) accepts the provisions of this
Agreement as his, her or its sole entitlement on termination, dissolution and/or
liquidation of the Company and hereby irrevocably waives any and all rights to
maintain any action for partition or to compel any sale or other liquidation
with respect to his, her or its interest, in or with respect to, any assets or
properties of the Company.  Each Member agrees that he, she or it shall not
petition a court for the dissolution, termination or liquidation of the Company.




[Signature Pages Follow.]


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 

 
BASELINE HOLDINGS LLC
 
By:     /s/ Mitchell Rubenstein   
Name: Mitchell Rubenstein
Title:  Managing Member
 
 
HOLLYWOOD MEDIA CORP.
 
By:     /s/ Robert D. Epstein         
Name:  Robert D. Epstein
Title:  Independent Director

 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Members
Initial Capital Contribution in Cash
Units
     
Baseline Holdings LLC
7163 Ayrshire Lane
Boca Raton, FL 33496
Attn: Mitchell Rubenstein
$4,500,000
450
     
Hollywood Media Corp.
2255 Glades Road Ste. 221A Boca Raton, FL 33431
Attn:  Robert Epstein
$1,250,000
125



 
 

--------------------------------------------------------------------------------

 